UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7455


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

ROBERT JAMES GRAVES,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.      Norman K. Moon, Senior
District Judge. (4:99-cr-70049-NKM-RSB-1)


Submitted:   February 26, 2016                Decided:     March 16, 2016


Before GREGORY    and   FLOYD,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert James Graves, Appellant Pro Se. Donald Ray Wolthuis,
Assistant  United  States Attorney, Roanoke,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert    James   Graves     appeals    the    district      court’s      order

denying   his   18    U.S.C.   § 3582(c)(2)      (2012)        motion.     We   have

reviewed the record and find no reversible error.                    Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court.                   United States v.

Graves, No. 4:99-cr-70049-NKM-RSB-1 (W.D. Va. Aug. 31, 2015).

We   dispense   with    oral   argument      because     the    facts    and    legal

contentions     are   adequately    presented       in   the    materials      before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       2